Title: Enclosure: [Emoluments of Naval Officers for the Year 1790], [5 April 1792]
From: Hamilton, Alexander
To: 










Emoluments of Naval Officers for one year—stated as before mentioned.

Ports
Amount received.
Clerk Hire charged.
Rent, Fuel Stationery &c.
Nett amot of Emoluments.
Annual Salary allowed by the Collection law.
Annual Salary proposed.


Portsmouth
378.28

61.68
316.60

100 dollars.


Newburyport
427.97

29.10
398.87

 50


Salem
566. 7

65.90
500.17




Boston








New York








Philadelphia








Baltimore
1337.11
400.
114.36
822.75




Norfolk
944.85

127.42
817.43




Wilmington (N:C:)
340.42

61.54
278.88

100.


Charleston
1231.40
300.
137.39
794.1 




Savannah
550.58

58.31
492.27

 50.


Newport
494.36

61.  
433.36

 50.


Providence
416.65

114.10
302.55

 50.



Treasury Department, April 5th. 1792.
Alexander Hamilton, Secy.

